DETAILED ACTION
This correspondence is in response to the communications received February 19, 2021.  Claims 1, 3, 4, 23-30, 32-37, 39 and 40 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1, 3, 4, 23-30, 32-37, 39 and 40 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method of forming a metal arrangement for a semiconductor device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a method of forming a metal arrangement for a semiconductor device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps which set forth a patterned substrate with a recessed feature, where the process includes a pre-treating with a surface modifier to increase metal selectivity, then a deposition of metal step by vapor phase deposition, then a step of removing metal nuclei exposing the deposited metal layer, in combination with the claimed feature of,
“repeating the pre-treating, depositing and removing at least once to increase a thickness of the metal layer in the recessed feature”.

Regarding claim 30, the prior art discloses a method of forming a metal arrangement for a semiconductor device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps which set forth a patterned substrate with a recessed feature, where the process includes a pre-treating with a surface modifier to increase metal selectivity, then a deposition of ruthenium (Ru) metal layer step by vapor phase deposition, then a step of removing metal nuclei exposing the deposited metal layer, in combination with the claimed feature of,
“repeating the pre-treating, depositing and removing at least once to increase a thickness of the Ru metal layer in the recessed feature”.

Regarding claim 37, the prior art discloses a method of forming a metal arrangement for a semiconductor device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed method steps which set forth a patterned substrate with a recessed feature, where the process includes a pre-treating with a surface modifier to increase metal selectivity, then a deposition of ruthenium (Ru) metal layer step by vapor phase deposition, then a step of removing by reactive ion etching the Ru metal nuclei and exposing the deposited metal layer, in combination with the claimed feature of,
“repeating the pre-treating, depositing and removing at least once to fully fill the recessed feature with Ru metal.”


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893